FILED
                             NOT FOR PUBLICATION                             JUN 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 EQUAL EMPLOYMENT                                 No. 10-16216
 OPPORTUNITY COMMISSION,
                                                  D.C. No. 2:07-cv-01311-JCM-
               Plaintiff - Appellant,             GWF

   v.
                                                  MEMORANDUM *
 CLARK COUNTY, NEVADA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                        Argued and Submitted May 17, 2012
                             San Francisco, California

Before: THOMAS, McKEOWN, and W. FLETCHER, Circuit Judges.

        The Equal Employment Opportunity Commission (“EEOC”) appeals the

judgment entered against it on its age discrimination claims filed against Clark

County, Nevada. We affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Considering “all of the incidents of the relationship” between Clark County

and its unpaid firefighters under the undisputed facts, the district court did not err in

concluding that the balance of factors favors granting volunteer status, not

employee status, to Clark County’s volunteer firefighters under the Age

Discrimination in Employment Act. Clackamas Gastroenterology Assoc. v. Wells,

538 U.S. 440, 451 (2003) (internal quotation marks omitted). Therefore, the district

court’s grant of summary judgment was proper.




      AFFIRMED.




                                           -2-